 PROB 12C                                                                           Report Date: February 6, 2019
(6/16)

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                               Feb 06, 2019
                                          Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tawny M. Rhodes                          Case Number:0980 2:11CR00141-SMJ-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: March 8, 2012
 Original Offense:        Possession with Intent to Distribute 100 Grams or More of a Mixture or Substance
                          Containing a Detectable Amount of Heroin, 21 U.S.C. § 841(a)(1), (b)(1)(B)(I)
 Original Sentence:       Prison - 92 months                Type of Supervision: Supervised Release
                          TSR - 24 months

 Resentence:              Prison- 84 months
 (09/23/2015)             TSR- 24 months
 Asst. U.S. Attorney:     Earl A. Hicks                     Date Supervision Commenced: March 27, 2018
 Defense Attorney:        Houston Goddard                   Date Supervision Expires: March 26, 2023


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 12/13/2018, 12/19/2018 and 1/24/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            10          Special Condition # 22: You must participate in an inpatient substance abuse treatment
                        program and any recommended aftercare. You must follow the rules and regulations of the
                        treatment program. The probation officer will supervise your participation in the program
                        (provider, location, modality, intensity, etc.). You must pay the costs of the program if
                        financially able.

                        Supporting Evidence: Ms. Rhodes is in direct violation of special condition number 22 by
                        being unsuccessfully discharged from Spokane Addiction Recovery Center (SPARC) on
                        February 6, 2019.

                        On January 23, 2019, Ms. Rhodes signed a modification form to incorporate the above-
                        referenced condition into her existing conditions. She understood what was expected of her.
Prob12C
Re: Rhodes, Tawny M
February 6, 2019
Page 2

                       On February 6, 2019, the undersigned officer received a call from her counselor at SPARC
                       who stated that Ms. Rhodes was being unsuccessfully discharged from inpatient treatment
                       because she failed to follow the program rules and regulations. She cited that Ms. Rhodes
                       self-disclosed smoking within the facility when she was not supposed to. There were
                       allegations from numerous clients that Ms. Rhodes’ behavior was very aggressive and
                       intimidating. Due to Ms. Rhodes’ behavior and choice to not follow the rules, she was
                       unsuccessfully discharged from inpatient services on February 6, 2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      02/06/2019
                                                                              s/Joshua D. Schull
                                                                              Joshua D. Schull
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature
                                                                                gnature of Judicial Officer

                                                                                     02/06/2019
                                                                              Date
